                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
UNITED STATES DISTRICT COURT                                                      DATE FILED: 01/31/2020
SOUTHERN DISTRICT OF NEW YORK

 CARINA CRUZ,

                                   Plaintiff,
                                                                    19-CV-11836 (LGS)
                       -against-
                                                                  ORDER OF SERVICE
 32BJ SEIU; KYLE BRAGG,

                                   Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, and the New York City and State Human Rights Laws,

alleging that her labor union discriminated against her based on her race and national origin. By

order dated January 23, 2020, the Court granted Plaintiff’s request to proceed in forma pauperis

(“IFP”).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants 32BJ SEIU and Kyle Bragg through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for 32BJ SEIU and Kyle Bragg, and deliver to the U.S. Marshals

Service all documents necessary to effect service.

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                            LORNA G. SCHOFIELD
                                                           United States District Judge



                                                  2
       DEFENDANTS AND SERVICE ADDRESSES

32BJ SEIU
25 W. 18th Street
New York, NY 10011

Kyle Bragg
25 W. 18th Street
New York, NY 10011
